AUTO.
Desestimado el recurso por abandono, con arreglo al artículo 1,714 de la ley de Enjuiciamiento Civil.
Puerto Rico, Abril diez y siete de mil novecientos. — Resultando : Que anunciado recurso de capación, por infracción de ley, por la representación de Doña Antonia López, viuda de San Juan, en autos con Cerecedo Hermanos y Ca, sobre pago de cantidad, recibidos los mismos en este Tribunal Supremo, y personado en ellos el Ledo. Don Wenceslao Bosch á nombre de la recurrente, le fueron entregados para formalizar el recurso por término de diez días, el que le fué prorrogado por diez más á su solicitud. — Resultando : Que transcurrido el término otorgado sin que dicha parte haya formalizado el recurso, ha presentado escrito el Letrado Don Hilario Cuevillas Hernández, representante de Cerecedo Hermanos y C-, acusándole la rebeldía; y acordado en virtud de la misma que el Ledo. Bosch devolviera los autos bajo las prescripciones del artículo 308 de la Ley de Enjuiciamiento Civil, lo ha verificado sin haberlos acompañado de *204escrito alguno. — Considerando: Que, no habiéndose formalizado por el Letrado de la parte recurrente el recurso interpuesto, debe tenerse por desierto el mismo. — Visto el artículo 1,714 de la Ley de Enjuiciamiento Civil y demás de aplicación. Se declara desierto el indicado recurso, con las costas, y comuniqúese esta resolución al Tribunal del Distrito de San Juan, á los efectos procedentes. Lo proveyeron y firman los Sres. del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M> Figueras. — Juan Morera Martínez. — E. de J. López Gaztambide, Secretario.